  

Exhibit 10.1

 

SENSUS HEALTHCARE, INC.

 

2017 INCENTIVE PLAN

 

ARTICLE 1

GENERAL PROVISIONS

 

1.1         Purpose.

 

The 2017 Incentive Plan (the “Plan”) of Sensus Healthcare, Inc. (the “Company”)
is adopted for the following purposes: (1) to closely associate the interests of
certain Key Persons (as hereinafter defined) with the interests of the Company’s
stockholders; (2) to encourage the Key Persons to focus on the growth and
development of the Company, as reflected in increased stockholder value; (3) to
maintain competitive compensation levels; and (4) to provide an incentive for
the Key Persons to maintain association or employment with the Company so that
the Company may retain the services of the most highly qualified individuals in
high level managerial capacities.

 

1.2         Administration.

 

(a)          The Plan shall be administered by the Compensation Committee of the
Board of Directors of the Company (the “Committee”).

 

(b)          The Committee shall have the authority, in its sole discretion and
from time to time to:

 

(i)          designate the individuals or classes of individuals eligible to
participate in the Plan;

 

(ii)         grant awards provided in the Plan in such form and amount and on
such terms as the Committee shall determine, subject to the terms of the Plan;

 

(iii)        impose such limitations, restrictions and conditions upon any such
award as the Committee shall determine, subject to the terms of the Plan;

 

(iv)        interpret the Plan, adopt, amend, and rescind rules and regulations
relating to the Plan; and

 

(v)         make all other determinations and take all other actions necessary
or advisable for the implementation and administration of the Plan.

 

(c)          The Committee’s interpretation of the Plan or any Awards granted
pursuant thereto and all decisions and determinations by the Committee with
respect to the Plan shall be final, binding, and conclusive on all parties
unless otherwise determined by the Committee.

 

 

 

 

1.3         Eligibility for Participation.

 

Only Key Persons shall be eligible for participation in the Plan. For purposes
of the Plan, “Key Persons” shall be individuals selected by the Committee for
grants of Awards under this Plan.

 

1.4         Types of Awards Under Plan.

 

Awards that are available under the Plan shall be as follows:

 

(a)          Nonqualified Stock Options (as described in Article 3);

 

(b)          Incentive Stock Options (as described in Article 4);

 

(c)          Restricted Stock Grants (as described in Article 5);

 

(d)          Phantom Stock Unit Awards (as described in Article 6);

 

(e)          Stock Appreciation Rights (as described in Article 7);

 

(f)          Performance Share Units (as described in Article 8); and

 

(g)          Any combination of the foregoing Awards.

 

1.5         Aggregate Limitation on Awards.

 

(a)          Shares of stock which may be issued under the Plan shall be
authorized and unissued or treasury shares of the Common Stock of the Company.
The maximum number of shares of Common Stock which may be issued under this Plan
shall be Five-Hundred Thousand (500,000); provided, however, that no more than
Five-Hundred Thousand (500,000) shares of Common Stock in the aggregate may be
granted under the Plan in connection with Incentive Stock Options (subject to
adjustment as provided in Section 9.12).

 

(b)          To the extent the shares of Common Stock subject to an Award are
not issued or delivered by reason of (i) the expiration, termination,
cancellation, or forfeiture of such Award, or (ii) the settlement of such Award
in cash rather than the issuance of shares of Common Stock, then such shares of
Common Stock shall again be available under this Plan; provided, however, that
shares of Common Stock subject to an Award shall not again be available under
this Plan if such shares are (x) shares that were subject to a stock-settled SAR
and were not issued or delivered upon the net settlement of such SAR, (y) shares
delivered to, or withheld by, the Company to pay the exercise price or the
withholding taxes related to an outstanding Award, or (z) shares repurchased by
the Company on the open market with the proceeds of an Option exercise. The
number of shares of Common Stock available for Awards under this Plan shall not
be reduced by (i) dividends, including dividends paid in shares of Common Stock,
or dividend equivalents paid in cash in connection with outstanding Awards, (ii)
the number of shares of Common Stock subject to Substitute Awards, or (iii)
available shares under a stockholder approved plan of a company or other entity
which was a party to a corporate transaction with the Company (as appropriately
adjusted to reflect such corporate transaction) which become subject to Awards
granted under this Plan (subject to applicable securities exchange
requirements).

 

 2 

 

 

1.6         Effective Date and Term of Plan.

 

(a)          The Plan shall become effective on the date it is approved by the
stockholders of the Company.

 

(b)          Unless sooner terminated by the Board, the Plan shall terminate ten
(10) years from the date the Plan is adopted by the Board or ten (10) years from
the Effective Date, whichever is earlier. After the Plan is terminated, no
Awards may be granted; provided, however, that the Plan and all Awards made
under the Plan prior to such date shall remain in effect until such Awards have
been satisfied or terminated in accordance with the Plan and the terms of such
Awards.

 

1.7         Minimum Vesting Periods.

 

Except as may otherwise be approved by the Committee, all Options, Restricted
Stock, or SARs granted to Executive Officers that are subject to vesting or
issuance solely based on such Holder continuing as an Employee may not vest in
full or be issued earlier (except if accelerated pursuant to (A) a Change in
Control, (B) the death of the Holder, (C) the Disability of the Holder, or
(D) the Holder’s retirement) than the three-year anniversary of the grant date,
and all shares of Restricted Stock granted to Executive Officers that are
subject to vesting or issuance based in whole or in part on performance
conditions or the level of achievement versus such Performance Goals shall be
subject to an Award Period of not less than one year.

 

ARTICLE 2

Definitions

 

The following definitions shall be applicable throughout the Plan.

 

2.1          “Affiliate” shall mean any employer with which the Company would be
considered a single employer under Section 414(b) or 414(c) of the Code, applied
using fifty percent (50%) as the percentage of ownership required under such
Code sections, provided, however, that the term “Affiliate” shall be construed
in a manner in accordance with the registration provisions of applicable Federal
securities laws.

 

2.2          “Appreciation Date” shall mean the date designated by a Holder of
Stock Appreciation Rights for measurement of the appreciation in the value of
rights awarded to him or her, which date shall be the date notice of such
designation is received by the Committee, or its designee.

 

2.3          “Award” shall mean, individually or collectively, any Incentive
Stock Option, Nonqualified Stock Option, Stock Appreciation Right, Restricted
Stock Award, Phantom Stock Unit Award or Performance Share Unit Award granted to
a Participant pursuant to the terms of the Plan.

 

 3 

 

 

2.4          “Award Period” shall mean a period of time within which performance
is measured for the purpose of determining whether an award of Performance Share
Units has been earned.

 

2.5          “Board” or “Board of Directors” shall mean the Board of Directors
of the Company.

 

2.6          “Cause” shall mean the Company having cause to terminate a
Participant’s employment or service under any existing employment agreement,
service contract or other agreement, between the Participant and the Company or,
in the absence of such an agreement, upon (i) Participant’s conviction of, or
entrance of a plea of guilty or nolo contendere to, a felony under federal law
or state law; (ii) fraudulent conduct by Participant in connection with the
business affairs of the Company; (iii) theft, embezzlement, or other criminal
misappropriation of funds by Participant (other than good faith expense account
disputes or de minimis amounts); (iv) Participant’s willful refusal to
materially perform his duties to the Company; (v) Participant’s willful
misconduct, which has, or would have if generally known, a materially adverse
effect on the business or reputation of the Company; (vi) Participant’s willful
breach of any material employment policy of the Company, including, but not
limited to, conduct relating to falsification of business records, violation of
the Company’s Code of Business Conduct and Ethics, harassment, creation of a
hostile work environment, excessive absenteeism, insubordination, violation of
the Company’s policy on drug and alcohol use, or violent acts or threats of
violence; or (vii) Participant’s material breach of a covenant, representation,
warranty or obligation of Participant under the relevant agreement with the
Company granting the Award.

 

2.7          “Change in Control” shall, unless the Committee otherwise directs
by resolution adopted prior thereto, means the occurrence of any of the
following after the effective date of the Plan: (a) the date any “person” (as
that term is used in Sections 13 and 14(d) of the Exchange Act (as defined
herein) is or becomes the beneficial owner (as that term is used in Section
13(d) of the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (“Voting Stock”); (b) the date when individuals who,
at the beginning of any two (2) year period during the duration of the Plan,
constitute the Board (including for this purpose new Directors whose election or
nomination for election by the Company’s stockholders is approved by a vote of
at least two-thirds (2/3) of the Directors still in office who were Directors at
the beginning of such two (2) year period or whose election or nomination for
election was previously so approved), cease for any reason during such two (2)
year period to constitute at least a majority of the members of the Board; (c)
the date a reorganization, merger or consolidation of the Company with any other
corporation or entity is consummated, unless immediately following such
reorganization, merger or consolidation, all of the beneficial owners of the
Voting Stock of the Company immediately prior to such transaction beneficially
own, directly or indirectly, more than 50% of the combined voting power of the
outstanding Voting Stock of the entity resulting from such transaction; (d) the
date the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company; or (e) the date a sale or disposition by the Company
of all or substantially all of the Company’s assets is consummated.

 

 4 

 

 

Notwithstanding the foregoing, with respect to an Award (a) that is subject to
Section 409A, and (b) under which a Change in Control would accelerate the
timing of payment thereunder, the term “Change in Control” shall mean a change
in the ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, as defined in Section 409A and
the authoritative guidance issued thereunder, but only to the extent
inconsistent with the above definition, and only to the minimum extent necessary
to comply with Section 409A as determined by the Committee.

 

2.8          “Code” shall mean the Internal Revenue Code of 1986, as amended.
Reference in the Plan to any section of the Code shall be deemed to include any
amendments or successor provisions to such section and any regulations under
such section.

 

2.9          “Committee” shall have the meaning set forth in Section 1.2(a) of
the Plan.

 

2.10        “Common Stock” shall mean the Common Stock of the Company, one cent
($0.01) par value per share.

 

2.11        “Company” shall mean Sensus Healthcare, Inc., a Delaware
corporation, and its successors.

 

2.12        “Director” shall mean a member of the Board of Directors.

 

2.13        “Disability” shall mean any of the following: (a) the Participant’s
inability to perform each of the essential duties of such Participant’s position
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months; (b) the incurrence by the
Participant of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months; or (c) the same meaning set forth in
the principal disability insurance policy or similar program then maintained by
the Company on behalf of its Employees, if any. Notwithstanding the foregoing,
in the case of any Incentive Stock Options, “Disability” shall be defined under
Section 22(e)(3) of the Code.

 

2.14        “Dividend Equivalents” shall have the meaning set forth in Section
6.3.

 

2.15        “Effective Date” shall mean the date this Plan is approved by the
stockholders of the Company.

 

2.16        “Employee” shall mean a statutory employee of the Company or any of
its Affiliates, as defined in Code Section 1402(d).

 

2.17        “Executive Officers” shall mean the officers of the Company as such
term is defined in Rule 16a-1 under the Exchange Act.

 

2.18        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

2.19        “Fair Market Value” as of any date and in respect of any share of
Common Stock shall mean:

 

 5 

 

 

 

(a) the average of the high and low prices of the Common Stock on the principal
national securities exchange on which the Common Stock is traded, or if no sales
of Common Stock occur on the date in question, on the last preceding date on
which there was a sale on such market, if the Common Stock is then traded on a
national securities exchange; or

 

(b) the mean between the closing bid and ask prices last quoted by an
established quotation service for over-the-counter securities, or if no sales of
Common Stock occur on the date in question, on the last preceding date on which
there was a sale on such market, if the Common Stock is not reported on a
national securities exchange.

 

The above definition shall be interpreted consistent with Treas. Reg.
§1.401A-1(b)(5)(iv)(A)

 

2.20        “Holder” shall mean a Participant who has been granted a
Nonqualified Stock Option, an Incentive Stock Option, a Stock Appreciation
Right, a Restricted Stock Award, a Phantom Stock Unit Award or a Performance
Share Unit Award.

 

2.21        “Incentive Stock Option” shall have the meaning set forth in Section
4.1.

 

2.22        “Incentive Stock Option Period” shall mean the period described in
Section 4.6(a).

 

2.23        “Key Persons” shall mean any Employee and shall also include any
officers or Directors of the Company whether or not the latter shall be an
Employee of the Company.

 

2.24        “Nonqualified Stock Option” shall mean an Option granted by the
Committee to a Participant under the Plan which is not designated by the
Committee as an Incentive Stock Option.

 

2.25        “Nonqualified Stock Option Period” shall mean the period described
in Section 3.5(a).

 

2.26        “Option” shall mean a Nonqualified Stock Option or an Incentive
Stock Option.

 

2.27        “Option Period” shall mean a Nonqualified Stock Option Period or an
Incentive Stock Option Period.

 

2.28        “Option Price” shall mean the applicable Stock Option Price or
Incentive Option Price.

 

2.29        “Participant” shall mean a Key Person who shall be granted an Award
under the Plan.

 

2.30        “Performance Goals” shall mean the performance objectives of the
Company during an Award Period established for the purpose of determining
whether, and to what extent, Awards will be earned for an Award Period.

 

2.31        “Performance Share Unit” shall mean a hypothetical investment
equivalent equal to one share of Common Stock granted in connection with an
Award made under Article 8 of the Plan.

 

2.32        “Phantom Stock Unit” shall mean a hypothetical investment equivalent
equal to one Share of Stock granted in connection with an Award made under
Article 6 of the Plan, or credited with respect to Awards of Performance Share
Units which have been deferred under Article 8.

 

 6 

 

 

 

2.33        “Plan” shall mean the 2017 Incentive Plan of Sensus Healthcare, Inc.

 

2.34        “Restricted Period” shall mean, with respect to any share of
Restricted Stock, the period of time determined by the Committee during which
such share of Restricted Stock is subject to the restrictions set forth in
Article 5, and with respect to any Phantom Stock Unit, the period of time
determined by the Committee during which such Phantom Stock Unit is subject to
the restrictions set forth in Article 6.

 

2.35        “Restricted Stock” shall mean shares of Common Stock issued or
transferred to a Participant subject to the restrictions set forth in Article 5
and any new, additional or different securities a Participant may become
entitled to receive as a result of adjustments made pursuant to Sections 9.13 or
9.14.

 

2.36        “Restricted Stock Award” shall mean an Award granted under Article 5
of the Plan.

 

2.37        “Section 409A” means Section 409A of the Code and the guidance
issued thereunder by the United States Department of the Treasury and/or
Internal Revenue Service.

 

2.38        “Securities Act” means the Securities Act of 1933, as amended.

 

2.39        “Stock” shall mean the Common Stock or such other authorized shares
of stock of the Company as the Board may from time to time authorize for use
under the Plan.

 

2.40        “Stock Appreciation Right” or “SAR” shall mean an Award granted
under Article 7 of the Plan.

 

2.41        “Substitute Award” shall mean an award granted under this Plan upon
the assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
including a merger, combination, consolidation, or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an Award made in connection with the cancellation and
repricing of an Option or SAR.

 

2.42        “Valuation Date” shall mean the last day of an Award Period or the
date of death of a Participant, as applicable.

 

2.43        “Vested Unit” shall have the meaning set forth in Section 6.6.

 

 7 

 

 

ARTICLE 3

NONQUALIFIED STOCK OPTIONS

 

3.1         Award of Nonqualified Stock Options.

 

The Committee may from time to time, and subject to the provisions of the Plan
and such other terms and conditions as the Committee may prescribe, grant to any
Key Person one or more Options to purchase, for cash or shares, the number of
shares of Common Stock (“Nonqualified Stock Options”) allotted by the Committee.
The date a Nonqualified Stock Option is granted shall mean the date selected by
the Committee as of which the Committee shall allot a specific number of shares
to a Participant pursuant to the Plan and when the Participant has a legally
binding right constituting the Nonqualified Stock Option; provided that the
grant date may not be a date that occurs prior to the date the Committee takes
action to approve the Nonqualified Stock Option.

 

3.2         Nonqualified Stock Option Agreements.

 

Each Nonqualified Stock Option granted under the Plan shall be evidenced by a
“Nonqualified Stock Option Agreement” between the Company and the Holder of the
Nonqualified Stock Option containing such provisions as may be determined by the
Committee, but shall be subject to the following terms and conditions.

 

(a)          Each Nonqualified Stock Option or portion thereof that is
exercisable shall be exercisable for the full amount or for any part thereof,
except as otherwise determined by the Committee and set forth in the
Nonqualified Stock Option Agreement.

 

(b)          Each share of Common Stock purchased through the exercise of a
Nonqualified Stock Option shall be paid for in full at the time of the exercise.
Each Nonqualified Stock Option shall cease to be exercisable as to any share of
Common Stock, at the earlier of the date on which: (i) the Holder purchases the
share; (ii) the Holder exercises a related SAR; or (iii) when the Nonqualified
Stock Option lapses.

 

(c)          Unless the Committee determines otherwise in its discretion in
accordance with applicable law, or as permitted by Section 9.3, Nonqualified
Stock Options shall not be transferable (including by sale, assignment, pledge,
or hypothecation) by the Holder except by will or the laws of descent and
distribution, or beneficiary designation procedures approved by the Company, and
shall be exercisable, prior to their expiration date, during the Participant’s
lifetime solely by such Participant (or in the event of such Participant’s legal
incapacity or incompetency, such Participant’s guardian or legal
representative).

 

(d)          Each Nonqualified Stock Option shall become exercisable by the
Holder in accordance with the vesting schedule (if any) established by the
Committee for the Award.

 

3.3         Nonqualified Stock Option Price.

 

The exercise price per share of Common Stock (the “Nonqualified Stock Option
Price”) shall be set by the Committee at the time of grant subject to the
following: (i) the Nonqualified Stock Option Price shall never be less than the
Fair Market Value of the underlying stock on the date the Nonqualified Stock
Option is granted; (ii) the number of shares subject to the Nonqualified Stock
Option Price must be fixed on the original date of grant; and (iii) the
Nonqualified Stock Option Price may not include any additional feature for the
deferral of compensation.

 

 8 

 

 

3.4         Manner of Exercise and Form of Payment.

 

(a)          Nonqualified Stock Options which have become exercisable may be
exercised by delivery of written notice of exercise (“Notice of Exercise”) to
the Committee accompanied by payment of the Nonqualified Stock Option Price. The
Nonqualified Stock Option Price shall be payable in cash or such other means as
may be set forth in the Nonqualified Stock Option Agreement or as otherwise
determined by the Committee, plus the amount (if any) of Federal and/or other
taxes which the Company may, in its judgment, be required to withhold with
respect to an Award. If a Participant shall fail to pay the Nonqualified Stock
Option Price at the time of exercise, the Nonqualified Stock Option(s) which are
being exercised shall become null and void.

 

(b)          Notwithstanding Section 3.4(a), at the time the Notice of Exercise
pertaining to the Nonqualified Stock Option is given to the Committee with
respect to the exercise of any Nonqualified Stock Option, unless an agreement
pertaining to an Award provides otherwise, and where permitted by the Committee
and applicable laws, rules, and regulations, payment may also be made: (i) by
delivery (by either actual delivery or attestation) of Common Stock owned by the
Participant for a time period determined by the Committee and otherwise
acceptable to the Committee; (ii) by Common Stock withheld upon exercise; (iii)
by delivery of notice of exercise to the Committee or its designee and delivery
to a broker of notice of exercise and irrevocable instructions to promptly
deliver to the Company the amount of sale or loan proceeds to pay the
Nonqualified Stock Option Price; (iv) by such other payment methods as may be
approved by the Committee and which are acceptable under applicable law; or (v)
by any combination of the foregoing methods. Stock tendered or withheld in
payment on the exercise of an Option shall be valued at their Fair Market Value.

 

(c)          Any state or Federal withholding taxes attributable to the portion
of the Nonqualified Stock Option payable in cash shall be withheld from the cash
that would otherwise be paid to the Participant hereunder.

 

3.5         Nonqualified Stock Option Period; Termination.

 

(a)          Each Nonqualified Stock Option shall be exercisable by the Holder
in accordance with such terms as shall be established by the Committee for the
Nonqualified Stock Option, and unless a shorter period is provided by the
Committee or by another Section of the Plan, may be exercised during a period of
ten (10) years from the date of grant thereof (the “Nonqualified Stock Option
Period”). No Nonqualified Stock Option shall be exercisable after the expiration
of its Nonqualified Stock Option Period.

 

 9 

 

 

(b)          If the Holder dies within the Nonqualified Stock Option Period (or
such other period as may have been established by the Committee), any rights to
the extent exercisable on the date of death may be exercised by the Holder’s
estate, or by a person who acquires the right to exercise such Nonqualified
Stock Option by bequest or inheritance or by reason of the death of the Holder,
provided that such exercise occurs within both the Nonqualified Stock Option
Period and one (1) year after the Holder’s death (or within such other period as
determined by the Committee).

 

(c)          If the Holder’s relationship as an Employee, officer or Director of
the Company terminates by reason of Disability within the Nonqualified Stock
Option Period, the Holder may, within one (1) year from the date of termination
(or within such other period as determined by the Committee), exercise any
Nonqualified Stock Options to the extent exercisable on the date of termination
(or within such other period as determined by the Committee).

 

(d)          If the Holder’s relationship as an Employee, officer or Director of
the Company terminates as a result of voluntary resignation by the Holder or as
a result of termination by the Company without Cause, the Holder may, within
thirty (30) days from the date of termination (or within such other period as
determined by the Committee), exercise any Nonqualified Stock Options to the
extent such options are exercisable on the date of termination (or within such
other period as determined by the Committee).

 

(e)          If the Holder’s relationship as an Employee, officer or Director of
the Company terminates as a result of termination by the Company for Cause, all
unexercised Nonqualified Stock Options shall, except as set forth in the
Holder’s Nonqualified Stock Option Agreement or as otherwise determined by the
Committee at the time of the grant, terminate at the time of the termination of
such relationship or employment, as the case may be.

 

3.6         Effect of Exercise.

 

As soon as practicable after receipt of payment, the Company shall deliver to
the Holder a certificate or certificates for such of Common Stock. The
Participant shall become a stockholder of the Company with respect to Common
Stock represented by share certificates so issued and as such shall be fully
entitled to receive dividends, to vote and to exercise all other rights of a
stockholder.

 

3.7         Order of Exercise.

 

Options granted under the Plan may be exercised in any order, regardless of the
date of the grant or the existence of any other outstanding Nonqualified Stock
Option awarded to the Participant.

 

ARTICLE 4

INCENTIVE STOCK OPTIONS

 

4.1         Award of Incentive Stock Options.

 

The Committee may, from time to time and subject to the provisions of the Plan
and such other terms and conditions as the Committee may prescribe, grant to any
Key Person who is an Employee of the Company one or more “incentive stock
options” (intended to qualify as such under the provisions of Section 422 of the
Code) (“Incentive Stock Options”) to purchase, for cash or shares, the number of
shares of Common Stock allotted by the Committee. The date an Incentive Stock
Option is granted shall mean the date selected by the Committee as of which the
Committee allots a specific number of shares to a Participant pursuant to the
Plan; provided that the grant date may not be a date that occurs prior to the
date the Committee takes action to approve the Incentive Stock Option.

 

 10 

 

 

4.2         Incentive Stock Option Agreements.

 

Each Incentive Stock Option granted under the Plan shall be evidenced by an
“Incentive Stock Option Agreement” between the Company and the Holder of the
Incentive Stock Option, stating the number of shares of Common Stock subject to
the Incentive Stock Option evidenced thereby and containing such other
provisions as may be determined by the Committee from time to time, but shall be
subject to the following terms and conditions.

 

(a)          Each Incentive Stock Option or portion thereof that is exercisable
shall be exercisable for the full amount or for any part thereof, except as
otherwise determined by the terms of the Incentive Stock Option Agreement.

 

(b)          Each share of Common Stock purchased through the exercise of an
Incentive Stock Option shall be paid for in full at the time of the exercise.
Each Incentive Stock Option shall cease to be exercisable, as to any share of
Common Stock, at the earlier of the date on which: (i) the Holder purchases the
share; (ii) the Holder exercises a related SAR; or (iii) when the Incentive
Stock Option lapses.

 

(c)          Unless the Committee determines otherwise in its discretion in
accordance with applicable law, Incentive Stock Options shall not be
transferable (including by sale, assignment, pledge, or hypothecation) by the
Holder except by will or the laws of descent and distribution, or beneficiary
designation procedures approved by the Company. Except as otherwise permitted by
Section 422 of the Code, Incentive Stock Options shall be exercisable, prior to
their expiration date, during the Participant’s lifetime solely by such
Participant (or in the event of such Participant’s legal incapacity or
incompetency, such Participant’s guardian or legal representative).

 

(d)          Each Incentive Stock Option shall become exercisable by the Holder
in accordance with the vesting schedule (if any) established by the Committee
for the Award.

 

4.3         Incentive Stock Option Price.

 

The option price per share of Common Stock deliverable upon the exercise of an
Incentive Stock Option shall be the Fair Market Value of a share of Common Stock
on the date the Incentive Stock Option is granted.

 

4.4         Special Rule for Ten Percent Stockholder.

 

Notwithstanding Sections 4.2 and 4.3, if Incentive Stock Options are issued to
an individual who owns stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company, then (a) the
option price per share of Common Stock deliverable upon the exercise of an
Incentive Stock Option shall be at least one hundred and ten percent (110%) of
the Fair Market Value of a share of Common Stock on the date the Incentive Stock
Option is granted; and (b) such option, by its terms, shall not be exercisable
after the expiration of five (5) years from the date such option is granted.

 

 11 

 

 

4.5         Maximum Amount of Incentive Stock Option Grant.

 

The aggregate Fair Market Value (determined on the date the option is granted)
of Common Stock subject to an Incentive Stock Option granted to a Participant by
the Committee in any calendar year shall not exceed One Hundred Thousand Dollars
($100,000) (or such other amount set forth in Section 422 of the Code) (the “ISO
Limitation Amount”). To the extent the aggregate Fair Market Value (determined
on the date the option is granted) of Common Stock for which Incentive Stock
Options are exercisable for the first time during any calendar year (under all
plans of the Company) exceeds the ISO Limitation Amount, such excess Incentive
Stock Options shall be treated as Nonqualified Stock Options.

 

4.6         Incentive Stock Option Period; Termination.

 

(a)          Each Incentive Stock Option shall be exercisable by the Holder in
accordance with such terms as shall be established by the Committee for the
Incentive Stock Option, and, unless a shorter period is provided by the
Committee or by another Section of the Plan, may be exercised during a period of
ten (10) years from the date of grant thereof (the “Incentive Stock Option
Period”). No Incentive Stock Option shall be exercisable after the expiration of
its Incentive Stock Option Period.

 

(b)          If the Holder dies within the Incentive Stock Option Period (or
such other period as may have been established by the Committee), any rights to
the extent exercisable on the date of death may be exercised by the Holder’s
estate, or by a person who acquires the right to exercise such Incentive Stock
Option by bequest or inheritance or by reason of the death of the Holder,
provided that such exercise occurs within both the Incentive Stock Option Period
and one (1) year after the Holder’s death (or within such other period as
determined by the Committee).

 

(c)          If the Holder’s relationship as an Employee officer or Director of
the Company terminates by reason of Disability within the Incentive Stock Option
Period, the Holder may, within one (1) year from the date of termination (or
within such other period as determined by the Committee), exercise any Incentive
Stock Options to the extent such options are exercisable on the date of
termination (or such other period as determined by the Committee).

 

(d)          Notwithstanding the foregoing, the tax treatment available pursuant
to Section 422 of the Code upon the exercise of an Incentive Stock Option will
not be available to a Holder who exercises any Incentive Stock Options more than
(i) twelve (12) months after the date of termination of employment due to
Disability or (ii) three (3) months after the date of termination of employment
due to death.

 

(e)          If the Holder’s relationship as an Employee, officer or Director of
the Company terminates as a result of voluntary resignation by the Holder or as
a result of termination by the Company without Cause, the Holder may, within
thirty (30) days from the date of termination (or within such other period as
determined by the Committee), exercise any Incentive Stock Options to the extent
such options are exercisable on the date of termination (or such other period as
determined by the Committee).

 

 12 

 

 

(f)          If the Holder’s relationship as an Employee, officer or Director of
the Company terminates as a result of termination by the Company for Cause, all
unexercised Incentive Stock Options shall, except as set forth in the Holder’s
Incentive Stock Option Agreement or as otherwise determined by the Committee at
the time of the grant, terminate at the time of the termination of such
relationship.

 

4.7         Notice of Disposition.

 

Participants shall give prompt notice to the Committee of any disposition of
Common Stock acquired upon exercise of an Incentive Stock Option if such
disposition occurs within (a) two (2) years after the date of the grant of such
Incentive Stock Option, or (b) one (1) year after the receipt of such Common
Stock by the Holder.

 

4.8         Applicability of Nonqualified Stock Options Sections.

 

Sections 3.4 (Manner of Exercise and Form of Payment), 3.6 (Effect of Exercise)
and 3.7 (Order of Exercise) applicable to Nonqualified Stock Options, shall
apply equally to Incentive Stock Options. These Sections are incorporated by
reference in this Article 4 as though fully set forth herein.

 

ARTICLE 5

RESTRICTED STOCK

 

5.1         Grant of Restricted Stock.

 

The Committee may, from time to time and subject to the provisions of the Plan
and such other terms and conditions as the Committee may prescribe, grant
Restricted Stock to any Key Person.

 

5.2         Restricted Stock Agreement.

 

(a)          The grant or sale of Restricted Stock shall be evidenced by a
“Restricted Stock Agreement” between the Company and Participant who is the
recipient or purchaser of the Restricted Stock, including such terms as the time
or times at which the Restricted Stock shall be granted or become vested, the
number of shares of Common Stock subject to each Restricted Stock Award or sale,
the period of time, if any, during which all of or a portion of such shares
shall be subject to vesting, forfeiture and such other terms and conditions of
such Restricted Stock Grant, if any, as the Committee may from time to time
determine. In addition to the Restricted Stock Agreement, the Holder of a
Restricted Stock Award shall, upon request on behalf of the Committee, execute
and deliver to the Secretary of the Company an escrow agreement satisfactory to
the Committee and blank stock powers with respect to the Restricted Stock
covered by such agreements, and shall pay to the Company, as the purchase price
of the shares of Common Stock subject to such Award, the aggregate par value of
such shares of Common Stock within sixty (60) days following the making of such
Award, which purchase price shall be deemed to have been paid by the Participant
by services previously rendered or to be rendered to the Company. If a
Participant shall fail to execute the Restricted Stock Agreement, escrow
agreement and stock powers, the Award shall be null and void.

 

 13 

 

 

(b)          Subject to the restrictions set forth in Section 5.4, the Holder
shall generally have the rights and privileges of a stockholder as to such
Restricted Stock, including the right to vote such Restricted Stock.

 

5.3         Escrow Stock Certificates.

 

Upon satisfaction of the requirements set forth in Section 5.2, the Committee
shall then cause stock certificates registered in the name of the Holder to be
issued and deposited together with any stock powers with an escrow agent or
other third party that provides equity compensation plan administration services
to be designated by the Committee. The Committee shall cause such escrow agent
or third party to issue to the Holder a receipt evidencing any stock certificate
held by it registered in the name of the Holder.

 

5.4         Restrictions.

 

(a)          Restricted Stock awarded to a Participant shall be subject to the
following restrictions until the expiration of the Restricted Period: (i) the
Holder shall not be entitled to delivery of the stock certificate; (ii) unless
otherwise set forth in the Restricted Stock Agreement, the Holder shall not be
entitled to receive dividends and other distributions of the Company with
respect to such Restricted Stock until expiration of the Restricted Period;
(iii) the shares shall be subject to the restrictions on transferability set
forth in the grant; (iv) the shares shall be subject to forfeiture to the extent
provided in the Restricted Stock Agreement and, to the extent such shares are
forfeited, the stock certificates shall be returned to the Company, and all
rights of the Holder to such shares and as a stockholder with respect to such
shares shall terminate without further obligation on the part of the Company.

 

(b)          The Committee shall have the authority to remove any or all of the
restrictions on the Restricted Stock whenever it may determine that, by reason
of changes in applicable laws or other changes in circumstances arising after
the date of the Restricted Stock Award, such action is appropriate. In addition,
to the extent a Holder’s Restricted Stock Agreement or a Holder’s employment
agreement provides for the removal of restrictions on the Restricted Stock upon
(A) a Change in Control, (B) the death of the Holder, (C) the Disability of the
Holder, or (D) the Holder’s termination of employment not for “cause”, absent a
written agreement between the Holder and the Company to the contrary, such
restrictions shall be automatically removed without action by the Committee upon
the occurrence of such event.

 

5.5         Restricted Period.

 

The “Restricted Period” of Restricted Stock shall commence on the date of the
Award and shall expire from time to time as to that part of the Restricted Stock
indicated in the Restricted Stock Agreement or otherwise set forth on a schedule
established by the Committee with respect to the Award.

 

 14 

 

 

5.6         Payment of Taxes: Delivery of Restricted Stock.

 

(a)          Upon the expiration of the Restricted Period with respect to any
shares of Common Stock covered by a Restricted Stock Award, and upon payment to
the Committee of cash sufficient for the Company to pay all applicable payroll,
employment, etc., taxes attributable to the Restricted Stock in the same manner
as in Section 3.4 hereof, a stock certificate evidencing the shares of
Restricted Stock which have not then been forfeited and with respect to which
the Restricted Period has expired (to the nearest full share) shall be delivered
without charge to the Holder, or his estate, free of all restrictions under the
Plan.

 

(b)          Notwithstanding the foregoing, upon expiration of the Restricted
Period, if a Participant shall not pay the taxes attributable to the exercise of
the Restricted Period as set forth in Subsection (a), above, the Committee shall
thereupon sell without further direction by the Participant a sufficient number
of shares of the Restricted Stock in accordance with reasonably uniform
procedures adopted by the Committee in order to pay such employment, payroll,
etc., taxes attributable thereto in the same manner as a “cashless” exercise in
Section 3.4(b). The balance of the Restricted Stock shares remaining subsequent
to such sale together with any cash from a sale of a fractional sale shall
thereupon be distributed to the Participant.

 

(c)          Any state or Federal withholding taxes attributable to the portion
of the Restricted Stock payable in cash shall be withheld from the cash that
would otherwise be paid to the Participant hereunder.

 

5.7         Payment for Restricted Stock.

 

Except as provided in Sections 5.2 and 5.6, a Participant shall not be required
to make any payment for Common Stock received pursuant to a Restricted Stock
Award.

 

ARTICLE 6

PHANTOM STOCK UNITS

 

6.1         Grant of Phantom Stock Units.

 

Subject to the limitations of this Plan, the Committee shall have the authority
to (a) grant Phantom Stock Unit Awards to Key Persons, and (b) to establish
terms, conditions and restrictions applicable to such Phantom Stock Units,
including the Restricted Period, and the time or times at which the Phantom
Stock Units shall be granted or become vested and the number of Phantom Stock
Units to be covered by each grant.

 

6.2         Phantom Stock Unit Agreement.

 

The grant of Phantom Stock Units shall be evidenced by a “Phantom Stock Unit
Agreement” between the Company and the Participant who is a recipient of the
Phantom Stock Units, including such terms as the Committee may from time to time
determine.

 

 15 

 

 

6.3         No Stock Issuance.

 

In the case of a Phantom Stock Units Award, no shares of Common Stock shall be
issued at the time the Award is made, and the Company will not be required to
set aside a fund for the payment of any such Award. The Committee shall, in its
sole discretion, determine whether to credit to the account of, or to currently
pay to, each recipient of an Award of Phantom Stock Units an amount equal to the
cash dividends paid by the Company upon one share of Common Stock for each
Phantom Stock Unit then credited to such Participant’s account (“Dividend
Equivalents”), and such determination shall be reflected in the Phantom Stock
Unit Agreement. Any such Divided Equivalents credited to a Holder’s account
shall be subject to forfeiture and may bear interest at a rate and subject to
such terms as determined by the Committee.

 

6.4         Restrictions.

 

(a)          Phantom Stock Units awarded to any Participant shall be subject to
the following restrictions until the expiration of the Restricted Period: (i)
the Phantom Stock shall be subject to forfeiture to the extent provided in the
Phantom Stock Unit Agreement and, to the extent such units are forfeited, all
rights of the Participant to such units shall terminate without further
obligation on the part of the Company, and (ii) any other restrictions which the
Committee may determine at the time of grant or thereafter are necessary or
appropriate, in its sole discretion.

 

(b)          The Committee shall have the authority to remove any or all of the
restrictions on the Phantom Stock Units whenever it may determine that, by
reason of changes in applicable laws or other changes in circumstances arising
after the date of the Phantom Stock Award, such action is appropriate.

 

6.5         Restricted Period.

 

The Restricted Period of Phantom Stock Units shall commence on the date of the
grant and shall expire from time to time as to that part of the Phantom Stock
Units indicated in the Phantom Stock Unit Agreement or otherwise set forth in a
schedule established by the Committee with respect to the Award.

 

6.6         Settlement of Phantom Stock Units.

 

Upon the expiration of the Restricted Period with respect to any Phantom Stock
Units covered by a Phantom Stock Unit Award, the Company shall deliver to the
Holder or his or her estate without any charge one share of Common Stock for
each Phantom Stock Unit which has not then been forfeited and with respect to
which the Restricted Period has expired (“Vested Unit”) and cash equal to any
Dividend Equivalents credited with respect to each such Vested Unit and the
interest thereon, if any; provided, however, that the Committee may, in its sole
discretion, elect to pay cash or part cash and part Common Stock in lieu of
delivering only Common Stock for Vested Units. If cash payment is made in lieu
of delivering Common Stock, the amount of such payment shall be equal to the
Fair Market Value for the date on which the Restricted Period lapsed with
respect to such Vested Unit.

 

 16 

 

 

6.7         Payment of Taxes.

 

(a)          Upon the distribution of any shares of Common Stock in kind to the
Participant as set forth in Section 6.6, any and all taxes attributable to the
Common Stock being distributed hereunder shall be paid by the Participant to the
Committee determined and paid in the same manner as in Section 3.4 hereof prior
to delivery of the Common Stock to the Participant or his or her estate.

 

(b)          Notwithstanding the foregoing, upon expiration of the Restricted
Period, if a Participant shall not pay the taxes attributable to distribution of
Common Stock as set forth in Subsection (a) above, the Committee shall thereupon
sell without further direction by the Participant a sufficient number of shares
of the Restricted Stock in accordance with reasonably uniform procedures adopted
by the Committee in order to pay such employment, payroll, etc., taxes
attributable thereto in the same manner as a “cashless” exercise in Section
3.4(b). The balance of the Common Stock shares remaining shall thereupon be
distributed to the Participant.

 

(c)          Any state or Federal withholding taxes attributable to the portion
of the Phantom Stock Unit payable in cash shall be withheld from the cash that
would otherwise be paid to the Participant hereunder.

 

ARTICLE 7

Stock Appreciation Rights

 

7.1         Stock Appreciation Rights.

 

Any Option granted under the Plan to Key Persons may include a Stock
Appreciation Right or SAR, granted at either at the time of the Option Grant or
by amendment except that in the case of an Incentive Stock Option, such SAR
shall be granted only at the time of grant of the related Incentive Stock Option
itself. The Committee may also award SARs to Key Persons independently of any
Option other than an Incentive Stock Option. A SAR shall be subject to such
terms and conditions not inconsistent with the Plan as the Committee shall
impose, including, but not limited to, the terms set forth in this Article 7.

 

7.2         SAR Exercise Price. The exercise price per share of the SAR shall be
set by the Committee at the time of grant subject to the following: (i) the SAR
exercise price shall never be less than the Fair Market Value of the underlying
stock on the date the SAR is granted; (ii) the number of shares subject to the
SAR must be fixed on the original date of grant; and (iii) the SAR may not
include any additional feature for the deferral of compensation.

 

7.3         Vesting.

 

A SAR granted in connection with an Option shall become exercisable, be
transferable and shall lapse according to the same vesting schedule,
transferability and lapse rules that are established by the Committee for the
related Option, if any. A SAR granted independent of an Option shall become
exercisable, be transferable and shall lapse in accordance with a vesting
schedule, transferability and lapse rules established by the Committee.

 

 17 

 

 

7.4         Payment.

 

The amount of additional compensation which may be received pursuant to the
award of one (1) SAR is the excess, if any, of the Fair Market Value of one
share of Common Stock on the Appreciation Date over the Option Price, in the
case of a SAR granted in connection with an Option, or the Fair Market Value of
one (1) share of Common Stock on the date of the grant, in the case of a SAR
granted independent of an Option. The Company shall pay such excess in cash, in
shares of Common Stock valued at Fair Market Value, or any combination thereof,
as determined by the Committee. Fractional shares shall be settled in cash.

 

7.5         Designation of Appreciation Date.

 

A Participant may designate an Appreciation Date at such time or times as may be
determined by the Committee at the time of grant by filing an irrevocable
written notice with the Committee or its designee, specifying the number of SARs
to which the Appreciation Date relates, and the date on which such SARs were
awarded. Such time or times determined by the Committee may take into account
any applicable “window periods” required by Rule 16b-3 under the Exchange Act.

 

7.6         Expiration.

 

Except as otherwise provided in the case of SARs granted in connection with
Options, the SARs shall expire on a date designated by the Committee which is
not later than ten (10) years after the date on which the SAR was awarded
(“Expiration Date”).

 

7.7         Payment of Taxes.

 

(a)          Upon the distribution of any shares of Common Stock in kind to the
Participant attributable to the exercise of a SAR, prior to delivery of the
Common Stock to the Participant or his or her estate, any and all taxes
attributable to the Common Stock being distributed hereunder shall be paid by
the Participant to the Committee, as determined and paid in the same manner as
in Section 3.4.

 

(b)          Notwithstanding the foregoing, upon an Expiration Date, if a
Participant shall not pay the taxes attributable to the distribution of Common
Stock as set forth in Subsection (a) above, the Committee shall thereupon sell
without further direction by the Participant a sufficient number of shares of
the Common Stock in accordance with reasonably uniform procedures adopted by the
Committee in order to pay such employment, payroll, etc., taxes attributable
thereto in the same manner as a “cashless” exercise in Section 3.4(b). The
balance of the Common Stock shares remaining shall thereupon be distributed to
the Participant.

 

(c)          Any state or Federal withholding taxes attributable to the portion
of the SAR payable in cash shall be withheld from the cash that would otherwise
be paid to the Participant hereunder.

 

 18 

 

 

ARTICLE 8

PERFORMANCE SHARES

 

8.1         Grant of Performance Shares.

 

The Committee is authorized to establish Performance Share programs for Key
Persons to be effective over designated Award Periods of not less than one (1)
year and not more than five (5) years. At the beginning of each Award Period,
the Committee will establish in writing Performance Goals based upon financial
or other objectives for the Company for such Award Period and a schedule
relating the accomplishment of the Performance Goals to the Awards to be earned
by Participants. Performance Goals may include absolute or relative growth in
earnings per share or rate of return on stockholders’ equity or other
measurement of corporate performance and may be determined on an individual
basis or by categories of Participants. The Committee may adjust Performance
Goals or performance measurement standards as it deems equitable in recognition
of extraordinary or non-recurring events experienced during an Award Period by
the Company or by any other corporation whose performance is relevant to the
determination of whether Performance Goals have been attained. The Committee
shall determine the number of Performance Share Units to be awarded, if any, to
each Participant who is selected to receive an Award. The Committee may add new
Participants to a Performance Share program after its commencement by making pro
rata grants. No Performance Share granted hereunder shall include any additional
feature for the deferral of compensation.

 

8.2         Partial Awards.

 

A Participant for less than a full Award Period, whether by reason of
commencement or termination of employment or otherwise, shall receive such
portion of an Award, if any, for that Award Period as the Committee shall
determine.

 

8.3         Adjustment of Performance Goals.

 

The Committee may, during the Award Period, make such adjustments to Performance
Goals as it may deem appropriate, to compensate for, or reflect, any significant
changes that may have occurred during such Award Period in (a) applicable
accounting rules or principles or changes in the Company’s method of accounting
or in that of any other corporation whose performance is relevant to the
determination of whether an Award has been earned, or (b) tax laws or other laws
or regulations that alter or affect the computation of the measures of
Performance Goals used for the calculation of Awards.

 

8.4         Payment of Awards.

 

The amount earned with respect to an Award shall be fully payable in shares of
Common Stock based on the Fair Market Value on the Valuation Date; provided,
however, that, at its discretion, the Committee may vary such form of payment in
whole or partial consideration of the Performance Share as to any Participant
upon the specific request of such Participant which form may include cash.
Except as otherwise determined by the Committee, payments of Awards shall be
made as soon as practicable after the completion of an Award Period.

 

 19 

 

 

8.5         Payment of Taxes.

 

(a)          Upon the distribution of any shares of Common Stock in kind to the
Participant attributable to a Performance Share, any and all taxes attributable
to the Common Stock being distributed hereunder shall be paid by the Participant
to the Committee determined and paid in the same manner as in Section 3.4 hereof
prior to delivery of the Common Stock to the Participant or his or her estate.

 

(b)          Notwithstanding the foregoing, upon an Expiration Date, if a
Participant shall not pay the taxes attributable to the distribution of Common
Stock as set forth in Subsection (a) above, the Committee shall thereupon sell
without further direction by the Participant a sufficient number of shares of
the Common Stock in accordance with reasonably uniform procedures adopted by the
Committee in order to pay such employment, payroll, etc., taxes attributable
thereto in the same manner as a “cashless” exercise in Section 3.4(b). The
balance of the Common Stock shares remaining shall thereupon be distributed to
the Participant.

 

(c)          Any state or Federal withholding taxes attributable to the portion
of the Performance Share payable in cash shall be withheld from the cash that
would otherwise be paid to the Participant hereunder.

 

ARTICLE 9

MISCELLANEOUS

 

9.1         General Restriction.

 

Each Award under the Plan shall be subject to the requirement that, if at any
time the Committee shall determine that (a) the listing, registration or
qualification of the shares of Common Stock subject or related thereto upon any
securities exchange or under any state or Federal law, or (b) the consent or
approval of any government regulatory body, or (c) an agreement by the grantee
of an Award with respect to the disposition of shares of Common Stock, is
necessary or desirable as a condition of, or in connection with, the granting of
such Award or the issue or purchase of shares of Common Stock thereunder, such
Award may not be consummated in whole or in part unless such listing,
registration, qualification, consent, approval or agreement shall have been
effected or obtained free of any conditions not acceptable to the Committee.

 

9.2         Additional Provisions of an Award.

 

The award of any benefit under the Plan may also be subject to such other
provisions (whether or not applicable to the benefit awarded to any other
Participant) as the Committee determines appropriate, including, without
limitation, provisions to assist the Participant in financing the purchase of
Common Stock through the exercise of Options, provisions for the forfeiture of
or restrictions on resale or other disposition of shares acquired under any form
of benefit, provisions giving the Company the right to repurchase shares
acquired under any form of benefit in the event the Participant elects to
dispose of such shares, and provisions to comply with Federal and state
securities laws and Federal and state income tax withholding requirements.

 

 20 

 

 

9.3         Restrictions on Transferability.

 

Unless the Committee determines otherwise in accordance with applicable law, no
Award under the Plan shall be transferable (including by sale, assignment,
pledge, or hypothecation) by the recipient thereof, except by will or by the
laws of descent and distribution, or pursuant to beneficiary designation
procedures approved by the Company, or, to the extent expressly permitted in the
agreement relating to such Award, to the Holder’s family members, a trust or
entity established by the Holder for estate planning purposes, or a charitable
organization designated by the Holder, in each case without consideration;
provided, however, that Incentive Stock Options shall not be transferable by the
Holder except by will or the laws of descent and distribution, beneficiary
designation procedures approved by the Company, or in the Committee's discretion
(in accordance with Section 422 of the Code, and registration provisions of the
Securities Act). Except to the extent permitted by the foregoing sentence or the
agreement relating to an Award, each Award shall be exercisable only by such
person or by such person’s guardian or legal representative; provided, however,
that Incentive Stock Options shall be exercisable, prior to their expiration
date, during the Participant's lifetime solely by such Participant (or in the
event of such Participant's legal incapacity or incompetency, such Participant's
guardian or legal representative). Except to the extent permitted by the
foregoing sentences of this Section 9.3, no right or benefit under this Plan
shall be subject to anticipation, alienation, sale, assignment, pledge,
encumbrance or charge and any attempt to anticipate, alienate, sell, assign,
pledge, encumber or charge the same shall be void. No right or benefit hereunder
shall in any manner be liable for or subject to any debts, contracts,
liabilities or torts of the person entitled to such benefits. If any Participant
or beneficiary hereunder shall become bankrupt or attempt to anticipate,
alienate, assign, pledge, sell, encumber or charge any right or benefit
hereunder in violation of this Section 9.3, then such right or benefit shall in
the discretion of the Committee cease. Such Units shall thereupon become null
and void.

 

9.4         Withholding Taxes.

 

Notwithstanding any other provision of the Plan, the Company shall have the
right in general and in addition to any other specific procedure for the payment
of taxes attributable to any Award to deduct from all Awards, to the extent paid
in cash, all Federal, state or local taxes as required by law to be withheld
with respect to such Awards and, in the case of Awards paid in Common Stock, the
Holder or other person receiving such Common Stock may be required to pay to the
Company prior to delivery of such stock, the amount of any such taxes which the
Company is required to withhold, if any, with respect to such Common Stock.
Subject in particular cases to the disapproval of the Committee, the Company may
accept shares of Common Stock of equivalent Fair Market Value in payment of such
withholding tax obligations if the Holder of the Award elects to make payment in
such manner at least six (6) months prior to the date such tax obligation is
determined.

 

9.5         Employment Not Affected.

 

Nothing in the Plan or in any agreement entered into pursuant to the Plan shall
confer upon any Participant the right to continue to serve on the Board of the
Company or in the employment of the Company or affect any right which the
Company, or its stockholders, may have to terminate the relationship or
employment of such Participant.

 

 21 

 

 

9.6         Payments Upon Death of Participant.

 

Upon the death of a Participant in the Plan, the Company shall pay the amounts
payable with respect to an Award of Performance Share Units, Phantom Share Units
or Restricted Stock, if any, due under the Plan to the Participant’s estate.

 

9.7         Payments to Persons Other than Participants.

 

If the Committee shall find that any person to whom any amount is payable under
the Plan is unable to care for his or her affairs because of illness or
accident, or is a minor, or has died, then any payment due to such person or his
or her estate (unless a prior claim therefor has been made by a duly appointed
legal representative), may, if the Committee so directs the Company, be paid to
his or her spouse, child, relative, an institution maintaining or having custody
of such person, or any other person deemed by the Committee to be a proper
recipient on behalf of such person otherwise entitled to payment. Any such
payment shall be a complete discharge of the liability of the Committee and the
Company therefor.

 

9.8         Non-Uniform Determinations.

 

The Committee’s determinations under the Plan (including, without limitation,
determinations of the persons to receive Awards, the form, amount and timing of
such Awards, the terms and provisions of such Awards and the agreements
evidencing same) need not be uniform and may be made by it selectively among
persons who receive, or are eligible to receive, Awards under the Plan, whether
or not such persons are similarly situated.

 

9.9         Rights as a Stockholder.

 

Except as otherwise specifically provided in the Plan, no person shall be
entitled to the privileges of stock ownership in respect of shares of Common
Stock which are subject to Options or Restricted Stock Awards, Performance Share
Unit Awards or Phantom Stock Unit Awards hereunder until such shares have been
issued to that person upon exercise of an Option according to its terms or upon
sale or grant of those shares in accordance with a Restricted Stock Award,
Performance Share Unit Award or Phantom Stock Unit Award.

 

9.10       Leaves of Absence.

 

The Committee shall be entitled to make such rules, regulations and
determinations as it deems appropriate under the Plan in respect of any leave of
absence taken by the recipient of any Award. Without limiting the generality of
the foregoing, the Committee shall be entitled to determine (a) whether or not
any such leave of absence shall constitute a termination of employment within
the meaning of the Plan and (b) the impact, if any, of any such leave of absence
on Awards under the Plan previously made to any recipient who takes such leave
of absence.

 

 22 

 

 

9.11       Newly Eligible Employees.

 

The Committee shall be entitled to make such rules, regulations, determinations
and Awards as it deems appropriate in respect of any person who becomes eligible
to participate in the Plan or any portion thereof after the commencement of an
Award or incentive period.

 

9.12       Adjustments.

 

Unless the Committee specifically determines otherwise, this Plan, Options,
SARs, Restricted Stock Awards, Phantom Stock Unit Awards, Performance Share Unit
Awards, and any agreements evidencing such Awards, and Performance Goals, shall
be subject to adjustment or substitution as to the number, price or, if
applicable, kind of shares of stock or other consideration subject to such
Awards or as otherwise determined by the Committee to be equitable (a) in the
event of changes in the outstanding Common Stock or in the capital structure of
the Company, or of any other corporation whose performance is relevant to the
attainment of Performance Goals hereunder, by reason of stock dividends, stock
splits, recapitalizations, reorganizations, mergers, consolidations,
combinations, exchanges or other relevant changes in capitalization occurring
after the date of the grant of any such Award or (b) in the event of any change
in applicable laws or any change in circumstances which results in or would
result in any substantial dilution or enlargement of the rights granted to, or
available for, Participants in the Plan, or which otherwise warrants equitable
adjustment because it interferes with the intended operation of the Plan. In
addition, unless the Committee specifically determines otherwise, in the event
of any such adjustments or substitution, the aggregate number of shares of
Common Stock available under the Plan shall be appropriately adjusted by the
Committee, whose determination shall be conclusive. Any adjustment in Incentive
Stock Options under this Section shall be made only to the extent not
constituting a “modification” within the meaning of Section 424(h)(3) of the
Code, and any adjustments under this Section shall be made in a manner which
does not adversely affect the exemption provided pursuant to Rule 16b-3 under
the Exchange Act. The Company shall give each Participant notice of an
adjustment hereunder and, upon notice, such adjustment shall be conclusive and
binding for all purposes.

 

9.13       Effect of Change in Control.

 

(a)          In the event of a Change in Control and notwithstanding any vesting
schedule provided for hereunder or by the Committee with respect to an Award of
Options, SARs, Phantom Stock Units or Restricted Stock, such Option or SAR shall
become immediately exercisable with respect to one hundred percent (100%) of the
shares subject to such Option or SAR, and the Restricted Period shall expire
immediately with respect to one hundred percent (100%) of the Phantom Stock
Units or shares of Restricted Stock subject to Restrictions; provided, however,
that to the extent that so accelerating the time an Incentive Stock Option may
first be exercised would cause the limitation provided in Section 4.5 to be
exceeded, such Options shall instead first become exercisable in so many of the
next following years as is necessary to comply with such limitation.

 

(b)          In the event of a Change in Control, all incomplete Award Periods
in effect on the date the Change in Control occurs shall end on the date of such
change, and the Committee shall (i) determine the extent to which Performance
Goals with respect to each such Award Period have been met based upon such
audited or unaudited financial information then available as it deems relevant,
(ii) cause to be paid to each Participant partial or full Awards with respect to
Performance Goals for each such Award Period based upon the Committee’s
determination of the degree of attainment of Performance Goals, and (iii) cause
all previously deferred Awards to be settled in full as soon as possible.

 

 23 

 

 

(c)          The obligations of the Company under the Plan shall be binding upon
any successor corporation or organization resulting from the merger,
consolidation or other reorganization of the Company, or upon any successor
corporation or organization succeeding to substantially all of the assets and
business of the Company. The Company agrees that it will make appropriate
provisions for the preservation of a Participant’s rights under the Plan in any
agreement or plan which it may enter into or adopt to effect any such merger,
consolidation, reorganization or transfer of assets.

 

9.14       Unfunded Plan.

 

The Plan shall be unfunded. Except as otherwise provided in the Plan, no
provision of the Plan shall require the Company, for the purpose of satisfying
any obligations under the Plan, to purchase assets or place any assets in a
trust or other entity to which contributions are made or otherwise to segregate
any assets, nor shall the Company maintain separate bank accounts, books,
records, or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Holders shall have no rights
under the Plan other than as unsecured general creditors of the Company, except
that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other employees under general law.

 

9.15       Reliance on Reports.

 

Each member of the Committee shall be fully justified in relying, acting or
failing to act, and shall not be liable for having so relied, acted or failed to
act in good faith, upon any report made by the independent public accountant of
the Company and upon any other information furnished in connection with the Plan
by any person or persons other than himself or herself.

 

9.16       Relationship to Other Benefits.

 

No payment under the Plan shall be taken into account in determining any
benefits under any pension, retirement, profit sharing, group insurance or other
benefit plan of the Company except as otherwise specifically provided.

 

9.17       Expenses.

 

The expenses of administering the Plan shall be borne by the Company.

 

9.18       Titles and Headings.

 

The titles and headings of the Sections in the Plan are for convenience of
reference only, and in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control.

 

 24 

 

 

9.19       No Presumption.

 

The fact that this Plan was prepared by counsel for the Company shall create no
presumptions and specifically shall not cause any ambiguities to be construed
against the Company.

 

9.20       Nonexclusivity of the Plan.

 

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the stockholders of the Company for approval shall be construed as creating
any limitations on the power of the Board or the Committee to adopt such other
incentive arrangements as it may deem desirable, including, without limitation,
the granting of stock options otherwise than under this Plan, and such
arrangements may be either applicable generally or only in specific cases.

 

9.21       No Liability of Committee Members.

 

No member of the Committee shall be personally liable by reason of any contract
or other instrument executed by such member or on his or her behalf in his or
her capacity as a member of the Committee nor for any mistake of judgment made
in good faith, and the Company shall defend, indemnify and hold harmless each
member of the Board and each other employee, officer or Director of the Company
to whom any duty or power relating to the administration or interpretation of
the Plan may be allocated or delegated, against any cost or expense (including
counsel fees) or liability (including any sum paid in settlement of a claim)
arising out of any act or omission to act in connection with the Plan unless
arising out of such person’s own fraud or bad faith; provided, however, that
approval of the Board shall be required for the payment of any amount in
settlement of a claim against any such person. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Articles of Incorporation
or Bylaws, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.

 

9.22       Governing Law; Construction.

 

The validity and construction of the Plan and the instruments evidencing Awards
under the Plan shall be governed by the laws of the state of Florida without
regard to principles of conflicts of law. In construing the Plan, the singular
shall include the plural and the masculine gender shall include the feminine and
neuter, unless the context otherwise requires.

 

9.23       Amendment of the Plan; Prohibitions Against Option/SAR repricing.

 

(a)          The Committee may, without further action by the stockholders and
without receiving further consideration from the Participants, amend this Plan
or condition or modify awards under this Plan in response to changes in
securities or other laws or rules, regulations or regulatory interpretations
thereof applicable to this Plan or to comply with stock exchange rules or
requirements.

 

(b)          Subject to Section 409A, the Committee may at any time and from
time to time terminate or modify or amend the Plan in any respect, except that,
without stockholder approval, the Committee may not:

 

 25 

 

 

(i)          materially increase the number of shares of Common Stock to be
issued under the Plan (other than pursuant to Sections 9.13 and 9.14);

 

(ii)         materially increase benefits to Participants, including (A)
reducing the exercise price or base price of outstanding Options or SARs, (B)
cancelling any previously granted Option or SAR in exchange for another Option
or SAR with a lower exercise price or base price, (C) cancelling any previously
granted Option or SAR in exchange for cash or another Award if the exercise
price of such Option or the base price of such SAR exceeds the Fair Market Value
of a share of Common Stock on the date of such cancellation, (D) reducing the
price at which Options may be offered, or (E) extending the duration of the
Plan; provided, however, that in the case of clauses (A), (B) and/or (C), other
than adjustments made pursuant to Section 9.12, and/or in connection with a
corporate transaction including, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares;

 

(iii)        materially expand the class of Participants eligible to participate
in the Plan;

 

(iv)        expand the types of Options or other awards provided under the Plan;
and

 

(v)         if stockholder approval is required by applicable law, rule or
regulation, including Section 162(m) of the Code, and/or any rule of any stock
exchange on which shares of Common Stock are traded.

 

(c)          The termination or any modification or amendment of the Plan,
except as provided in subsection (a), shall not without the consent of a
Participant, affect his or her rights under an Award previously granted to him
or her.

 

9.24       Binding Effect.

 

This Plan shall be legally binding upon and shall operate for the benefit of the
Company and its officers and Directors, and the Participants, and their
respective heirs, personal and legal representatives, transferees, successors
and permitted assigns.

 

9.25       Notices.

 

Each Participant and each beneficiary shall be responsible for furnishing the
Company with his or her current address (including email address) for the
mailing of notices, reports, and benefit payments; provided, however, that the
Company may use the last address on file with it as a valid address. Any notice
required or permitted to be given to any such Participant or beneficiary shall
be deemed given if directed to such address and mailed by regular United States
mail, first class, postage prepaid, or by overnight courier, or facsimile, or
email. If any check mailed to such address is returned as undeliverable to the
addressee, mailing of checks will be suspended until the Participant or
beneficiary furnishes the proper address (and the Participant or beneficiary may
incur additional taxes and penalties under Section 409A). This provision shall
not be construed as requiring the mailing of any notice or notification
otherwise permitted to be given by posting or by other publication. All notices
or other communications required or permitted to be given by any Participant or
any beneficiary to the Company or the Committee shall be in writing and shall be
deemed duly given if mailed by regular United States mail, first class, postage
prepaid, or by overnight courier, or facsimile, or email, addressed to any
executive officer of the Company (other than the Participant) at the address of
the principal office of the Company.

 

 26 

 

 

9.26       WAIVER OF JURY TRIAL.

 

THE COMPANY AND EACH PERSON WHO IS A PARTICIPANT EXPRESSLY WAIVES ALL RIGHTS TO
ANY TRIAL BY JURY IN ALL LITIGATION RELATING TO OR ARISING OUT OF THE SUBJECT
MATTER OF THIS PLAN.

 

9.27       Section 409A.

 

To the extent applicable, the Company intends that the Plan comply with Section
409A, and the Plan shall be construed in a manner to comply with Section 409A.
Should any provision be found not in compliance with Section 409A, Participants
shall be contractually obligated to execute any and all amendments to Awards
deemed necessary and required by legal counsel for the Company to achieve
compliance with Section 409A. By acceptance of an Award, Participants
irrevocably waive any objections they may have to the amendments required by
Section 409A. Participants also agree that in no event shall any payment
required to be made pursuant to the Plan that is considered “nonqualified
deferred compensation” within the meaning of Section 409A be accelerated in
violation of Section 409A. In the event a Participant is a Specified Employee
(as defined under Section 409A), and payments that are nonqualified deferred
compensation cannot commence until the lapse of six (6) months after a
Separation from Service (as defined under Section 409A), then any such payments
that would be paid during such six (6) month period in a single lump sum shall
be made on the date that is within the thirty (30) day period commencing with
the first day of the seventh month after the month of the Participant’s
Separation from Service (provided that if such thirty (30) day period begins in
one (1) calendar year and ends in another calendar year, such payment shall be
made in the second of such two calendar years). Furthermore, the first six (6)
months of any such payments of nonqualified deferred compensation that would be
paid in installments shall be paid within the thirty (30) day period commencing
with the first day of the seventh month following the month of the Participant’s
Separation from Service (provided that if such thirty (30) day period begins in
one (1) calendar year and ends in another calendar year, such payment shall be
made in the second of such two calendar years). All remaining installment
payments shall be made or provided as they would ordinarily have been under the
provisions of the Award. Notwithstanding any other provision of the Plan, the
tax treatment of Awards under the Plan shall not be, and is not, warranted or
guaranteed. Neither the Company, any Affiliate, the Board, the Committee, nor
any of their delegatees shall be held liable for any taxes, penalties, or other
monetary amounts owed by a Participant, his or her beneficiary, or other person
as a result of the grant, modification, or amendment of an Award or the
adoption, modification, amendment, or administration of the Plan.

 

 27 

 

 

9.28       Deferrals.

 

Except as otherwise provided in the Plan, the Committee may permit or require,
at the time an Award is granted, a Participant to defer receipt of the delivery
of shares of Common Stock, the payment of cash, or the provision of any other
benefit that would otherwise be due pursuant to the exercise, vesting, or
earning of an Award. If any such deferral is required or permitted, the
Committee shall, in its discretion, establish rules and procedures in writing
for such deferrals in accordance with Section 409A.

 

9.29       Severability.

 

If any provision of the Plan shall be held illegal or invalid for any reason,
such illegality or invalidity shall not affect the remaining parts of the Plan,
and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included.

 

9.30       Clawback, etc.

 

By entering into agreements pertaining to Awards or otherwise participating in
the Plan, each Participant acknowledges and agrees to the provisions of this
Section 9.30, and acknowledges and agrees that the provisions of this Section
9.30 may be applied, without liability to any Participant (or any Participant’s
beneficiary) by the Committee on a retroactive basis regardless of the
Participant’s employment status with the Company or its Affiliates at the time
of such clawback or other action by the Committee. Notwithstanding anything
contained in the Plan to the contrary, the Committee, in order to comply with
applicable law (including, without limitation, the Dodd-Frank Wall Street Reform
and Consumer Protection Act) and any risk management requirements and/or
policies adopted by the Company, retains the right at all times to decrease or
terminate all Awards and payments under the Plan, and any and all amounts
payable under the Plan or paid under the Plan shall be subject to clawback,
forfeiture, and reduction to the extent determined by the Committee as necessary
to comply with applicable law and/or policies adopted by the Company.

 

9.31       Legislative and/or Regulatory Restrictions.

 

Notwithstanding anything contained in the Plan to the contrary, in the event any
legislation, regulation, or formal or informal guidance requires any
compensation payable under the Plan (including, without limitation, any
incentive-based compensation) to be deferred, reduced, eliminated, paid in a
different form or subjected to vesting or other restrictions, such compensation
shall be deferred, reduced, eliminated, paid in a different form or subjected to
vesting or other restrictions as, and solely to the extent, required by such
legislation, regulation, or formal or informal guidance.

 

9.32       Forfeiture Events.

 

The Committee may specify in an agreement pertaining to an Award that the
Participant’s rights, payments and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture or recoupment upon the occurrence
of certain events, in addition to applicable vesting conditions of an Award.
Such events may include, without limitation, breach of non-competition,
non-solicitation, confidentiality, or other restrictive covenants that are
contained in the Award agreement or otherwise applicable to the Participant, a
termination of the Participant’s service for cause, or other conduct by the
Participant that is detrimental to the business or reputation of the Company
and/or its Affiliates.

 

 28 

 

 

9.33       Section 16 Compliance.

 

It is the intent of the Company that the Plan satisfy, and be interpreted in a
manner that satisfies, the applicable requirements of Rule 16b-3 as promulgated
under Section 16 of the Exchange Act so that Participants will be entitled to
the benefit of Rule 16b-3, or any other rule promulgated under Section 16 of the
Exchange Act, or any successor statutes and rules, and will not be subject to
short-swing liability under Section 16 of the Exchange Act. Accordingly, if the
operation of any provision of the Plan would conflict with the intent expressed
in this Section 9.33, such provision to the extent possible shall be interpreted
and/or deemed amended so as to avoid such conflict, and/or notwithstanding
anything in the Plan to the contrary, the Committee, in its sole and absolute
discretion, may bifurcate the Plan so as to restrict, limit, or condition the
use of any provision of the Plan to Participants who are officers or Directors
subject to Section 16 of the Exchange Act without so restricting, limiting, or
conditioning the Plan with respect to other Participants.

 

9.34       Section 162(m) of the Code.

 

To the extent the Committee issues any Award that is intended to be exempt from
the deduction limitation of Section 162(m) of the Code, the Committee may,
without stockholder or grantee approval, amend the Plan or the relevant Award
agreement retroactively or prospectively to the extent it determines necessary
in order to comply with any subsequent clarification of Section 162(m) of the
Code required to preserve the Company’s Federal income tax deduction for
compensation paid pursuant to any such Award.

 

9.35       Beneficiary Designation.

 

Except as otherwise impermissible under applicable law, a Participant shall have
the right to designate a beneficiary or beneficiaries to whom any benefit, or
settlement of Awards, under the Plan is to be paid in case of the Participant’s
death before the Participant receives any or all of such benefit or settlement
of Awards, and to amend or revoke such designation at any time in writing. Such
designation, amendment or revocation shall be effective upon receipt by the
Committee. The Committee shall have sole discretion to approve and interpret the
form or forms of such beneficiary designation. If no beneficiary designation is
made, or if the beneficiary designation is held invalid, or if no beneficiary
survives the Participant and benefits are determined to be payable following the
Participant’s death, the Committee shall direct that payment of benefits be made
to the Participant’s estate.

 

 29 

